
	
		II
		112th CONGRESS
		1st Session
		S. 611
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Ms. Snowe (for herself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide greater technical resources to FCC
		  Commissioners. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the FCC Technical Expertise Capacity
			 Heightening Act or the FCC TECH
			 Act.
		2.Appointment of
			 technical staffSection
			 4(f)(2) of the Communications Act of 1934 (47 U.S.C. 154(f)(2)) is amended by
			 inserting after the first sentence the following new sentence: Each
			 commissioner may also appoint an electrical engineer or computer scientist to
			 provide the commissioner technical consultation when appropriate and to
			 interface with the Office of Engineering and Technology, Commission Bureaus,
			 and other technical staff of the Commission for additional technical input and
			 resources, provided that such engineer or scientist holds an undergraduate or
			 graduate degree from an institution of higher education in their respective
			 field of expertise..
		3.Technical policy
			 and personnel study
			(a)Study
				(1)Requirements of
			 studyThe Chairman of the Federal Communications Commission
			 (hereafter in this section referred to as the Commission) shall
			 enter into an arrangement with the National Academy of Sciences to complete a
			 study of the technical policy decisionmaking and the technical personnel at the
			 Commission.
				(2)ContentsThe
			 study required under paragraph (1) shall—
					(A)review the
			 technical policy decisionmaking of the Commission, including if the Commission
			 has the adequate resources and processes in place to properly evaluate and
			 account for the technical aspects and impact of the Commission’s regulatory
			 rulemaking;
					(B)review—
						(i)the
			 timeliness of the rulemaking process utilized by the Commission; and
						(ii)the impact of
			 regulatory delay on telecommunications innovation;
						(C)based upon the
			 review undertaken pursuant to subparagraph (B), make recommendations for the
			 Commission to streamline its rulemaking process;
					(D)evaluate the
			 current staffing levels and skill sets of technical personnel at the Commission
			 to determine if such staffing levels and skill sets are aligned with the
			 current and future needs of the Commission, as well as with current and future
			 issues that come or may come under the jurisdiction of the Commission and shall
			 include a recommendation on the appropriate number or percentage of technical
			 personnel that should constitute the Commission workforce;
					(E)examine the
			 current technical staff and engineering recruiting procedures at the Commission
			 and make recommendations on how the Commission can improve its efforts to hire
			 and retain engineers and other technical staff members;
					(F)examine—
						(i)the
			 reliance of the Commission on external contractors in the development of policy
			 and in evaluating the technical aspects of services, devices, and issues that
			 arise under the jurisdiction of the Commission; and
						(ii)the potential
			 costs and benefits of the development of in-house resources to
			 perform the duties that are currently being outsourced to external contractors;
			 and
						(G)compare the
			 decisionmaking process of the Commission with the decisionmaking process used
			 by similar regulatory authorities in other industrialized countries, including
			 the European Union, Japan, Canada, Australia, and the United Kingdom.
					(b)ReportThe
			 Commission shall transmit a report describing the results of the study and
			 recommendations required by subsection (a) to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives.
			(c)Offset of
			 administrative costsSection 4(a) of Public Law 109–34 (47 U.S.C.
			 703(a)) is amended by striking annual and inserting
			 biennial.
			
